IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0819
                             Filed August 17, 2016


DWAYNE WILLIAMS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David P.

Odekirk, Judge.



      Applicant appeals the district court decision denying his application for

postconviction relief from his conviction for first-degree robbery. AFFIRMED.



      Roman Vald of LaMarca Law Group, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., McDonald, J., and Goodhue, S.J.

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


GOODHUE, Senior Judge.

       Dwayne Williams has appealed from the denial of his application for

postconviction relief.

   I. Background Facts and Proceedings

       A jury found Williams guilty of robbery in the first degree in June 2010.

Williams appealed the verdict, but his conviction was affirmed, and procedendo

issued on February 3, 2012.       See State v. Williams, No. 10-1254, 2011 WL

5394366, at *1 (Iowa Ct. App. Nov. 9, 2011). Williams filed for postconviction

relief, but his application was summarily denied. On February 14, 2014, Williams

filed this, his second request for postconviction relief. Williams predicates his

claim on ineffective assistance of trial counsel, appellate counsel, and his first

postconviction relief counsel.    His claims of ineffective assistance of counsel

relate to pretrial procedural errors, allegations of forgery and falsification of court

documents and records, and deliberate denial by authorities of access to the

records he asserts would establish the procedural errors on which he relies in

this proceeding.

   II. Preservation of Error

       Error is generally considered preserved when the issue to be decided has

been raised and ruled on by the district court. Meier v. Senecaut, 641 N.W.2d

532, 537 (Iowa 2002). The State contends error has not been preserved and

Williams’s claims have been waived by operation of Iowa Code section 822.8

(2013). The cited section provides that, “All grounds for relief available to an

applicant under this chapter must be raised in the applicant’s original,

supplemental, or amended application.” Iowa Code § 822.8. However, the cited
                                        3


section also provides an exception when “the court finds a ground for relief

asserted for which sufficient reason was not asserted or was inadequately raised

in the original, supplemental, or amended application.” Id. When the filing of a

request for postconviction relief is not barred by operation of Iowa Code section

822.3, ineffective assistance of counsel is sufficient reason for not having raised

an issue in either the direct appeal or on a prior postconviction action. Odem v.

State, 483 N.W.2d 17, 19 (Iowa Ct. App. 1992). All issues raised in the appeal

were raised before and ruled on by the trial court. Error has been preserved.

   III. Standards of Review

      An appeal from the denial of a postconviction relief application is ordinarily

reviewed for errors of law. Nguyen v. State, 878 N.W.2d 744, 750 (Iowa 2016).

However, claims of ineffective assistance of counsel are reviewed de novo. Id.

   IV. Discussion

      To prevail on a claim of ineffective assistance of counsel, a claimant must

prove by a preponderance of the evidence that (1) counsel failed to perform an

essential duty, and (2) prejudice resulted. Ledezma v. State, 626 N.W.2d 134,

142 (Iowa 2001). A claim of ineffective assistance of counsel must overcome the

presumption that counsel is competent. Taylor v. State, 352 N.W.2d 683, 685

(Iowa 1984). Counsel is not ineffective for failing to make a meritless claim.

State v. Brubaker, 805 N.W.2d 164, 171 (Iowa 2011).

      Williams raised multiple pretrial issues not raised by his trial counsel,

appellate counsel, or first postconviction counsel. Williams contends that failing

to raise these issues constitutes ineffective assistance of counsel. The issues

Williams now raises are primarily based on his contention the trial court and
                                           4


prosecutor failed to follow our rules of civil procedure and, in a cover-up effort,

authorities forged or altered documents and failed to provide him the information

necessary to obtain the requested relief. His claims are as follows: (1) the trial

information that was the basis of his conviction had not been signed by the

prosecutor or approved by the court, in violation of Iowa Rule of Criminal

Procedure 2.5; (2) his waiver of his right to a preliminary hearing was not valid

because he was not represented by counsel at the time; (3) he was not formally

arraigned; (4) the State failed to file a trial information within forty-five days of his

arrest, violating his right to a speedy indictment under rule 2.33(2)(a); (5) trial

was not held within ninety days after the trial information was filed, in violation of

his rule 2.33(2)(b) right to speedy trial; (6) he was not brought to trial within one

year of the filing of the trial information, in violation of his right to a speedy trial

pursuant to rule 2.33(2)(c); (7) the clerk of court and the court itself failed to

provide him the documents necessary to prepare for this postconviction

proceeding; (8) court records have been forged, supplemented, or altered after

the fact to show compliance with the rules; (9) any waiver purporting to bear his

signature has been forged; and (10) the initial counsel in the postconviction

proceeding did not disclose a conflict of interest until eleven months after

representation began.

       The trial court considered each of these allegations in some detail and

found that the assertions made under points (1), (3), and (4) are directly

contradicted by the court records. As to item (2), the trial information was filed

before the preliminary hearing, obviating the need for the hearing. See State v.

Petersen, 678 N.W.2d 611, 613 (Iowa 2004). Williams waived the speedy trial
                                         5


rights claimed in items (5) and (6). There was no proof of claims (7), (8), and (9),

only Williams’s unsupported assertions. As to item (10), there was no showing of

the nature of the conflict, no explanation as to whether Williams is contending

counsel should not have withdrawn or should have withdrawn earlier, and no

showing of why or how the withdrawal prejudiced Williams in any way.             In

summary, the only legal issues before us concern the burden of proof and

credibility, and no factual basis exists to support Williams’s claims except his own

assertions.

      There is a presumption of credibility that attaches to a court file. Foster v.

State, 395 N.W.2d 637, 638 (Iowa 1986). We give weight to the trial court’s

factual findings, especially in the assessment of credibility.      Ledezma, 626

N.W.2d at 141.     The trial court did not find Williams’s testimony sufficiently

credible to overcome the presumption that attaches to the court record. The

burden to establish ineffective assistance of counsel as to both required

elements is on the applicant. Id. at 142. Williams has failed to meet that burden

as to either element. Accordingly, we affirm.

      AFFIRMED.